Citation Nr: 1311503	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  09-50 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected hypertension. 

2. Entitlement to service connection for bilateral hearing loss. 

3. Entitlement to service connection for tinnitus. 

4. Entitlement to service connection for a gastrointestinal disorder, to include an ulcer. 

5. Entitlement to service connection for appendicitis.  

6. Entitlement to service connection for a left eye condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to December 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and September 2010 rating decisions of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Specifically, the October 2008 rating decision denied the claims of service connection for hearing loss, tinnitus, ulcer, left eye condition, and appendicitis; the Veteran submitted a Notice of Disagreement in April 2009, and timely perfected his appeal in December 2009.  Likewise, the September 2010 rating decision denied the claims of service connection for diabetes and hypertension; the Veteran submitted a Notice of Disagreement in April 2011; the claim for service connection for hypertension was granted in August 2011 (and, is thus, no longer on appeal); and the Veteran perfected his appeal as to the remaining diabetes claim in September 2011.  

The Veteran testified before the undersigned Veterans Law Judge in October 2012; a transcript of that proceeding has been associated with the claims file. 


Recharacterization of Issue on Appeal:

The Veteran originally filed a claim of entitlement to service connection for an ulcer.  Although not claimed by the Veteran, the Board is expanding his original claim to include all gastrointestinal disorders. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is.]

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claim currently on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Diabetes, to Include as Secondary to Hypertension

The Veteran primarily contends that his diabetes is proximately due to, or aggravated by his service-connected hypertension.  The record reflects that the Veteran was diagnosed with diabetes (approximately 1993) well after the onset of his hypertension (approximately 1981); he has denied a family history diabetes; and during his hearing before the undersigned, he stated that his physician indicated that his diabetes "could" be related to his hypertension. See Hearing Transcript, pp. 19-21. 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected. 38 C.F.R. § 3.310.  The Court has held that when aggravation of a service member's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service-connected. Allen v. Brown, 7 Vet. App. 439, 446 (1995).

Here, the Board is unable to determine whether the Veteran's diabetes mellitus is due to the already service-connected hypertension. Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994).  Because this case presents complex medical and unresolved factual questions and since the Board is precluded from reaching its own unsubstantiated medical conclusions, medical opinions are required on these determinative issues. See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As the Veteran has not yet been afforded a VA examination to determine the likely etiology of his diabetes, and/or whether it is related to the service-connected hypertension, such an examination should be conducted upon remand. 

Lastly, the Veteran has reported that one of his treating physicians loosely related his diabetes to the service-connected hypertension (i.e., "it could be related"). See Hearing Transcript, pp. 20-21.  It remains unclear whether this statement was made by the Veteran's private primary care physician, or by a VA physician, as the record currently contains no such  "nexus" opinions (private or VA).  Accordingly, upon remand, the Veteran should be advised that he may submit any such "nexus" statements from his private physician(s), if appropriate; alternatively, the Veteran may provide VA with the appropriate release form(s) to obtain these records on his behalf.  In addition, any outstanding VA and private treatment records relating to diabetes should be obtained and associated with the record.  

Hearing Loss and Tinnitus

The Veteran contends that his hearing loss and tinnitus are related to in-service noise exposure.  He testified that he was exposed to weapons firing/ammunition noise (M-16s) without ear protection during basic training; he reported that he experienced hearing loss and tinnitus at that time and near-continuously thereafter.  

The Veteran also testified that he was treated for ear infections and multiple ear problems during service and believes this may be to related to his current hearing loss/tinnitus problems. See Hearing Transcript, pp. 8-9.  

Service treatment records do reflect treatment for ear pain, ear infections, and/or otitis externa in April 1980; March 1983; and April 1983.  Moreover, a July 1984 Reference Audiogram indicates some level of hearing loss in the left ear (35 decibels) at 4000 Hz.  There is no separation examination of record. 

Following service, the Veteran testified that he continued to experience hearing loss and tinnitus symptoms; he also noted that his hearing acuity was frequently tested by his employer, beginning in the late 1980's/early 1990's and as recently as three months ago.  According to the Veteran, however, these earlier employment records are unavailable for review. See Hearing Transcript, p. 23.  The more recent employment audiology examinations are not of record, but a September 2010 "Initial Employer Notification of Hearing Shift" included in the claims file does reflect at least a temporary shift in hearing with a request to re-test within 30 days.  

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. McLendon, 20 Vet. App. at 83.  

In this case, given the in-service findings of ear pain, otitis externa, ear infections, and left ear hearing loss (i.e., 35 decibels at 4000 Hz), and further considering the Veteran's competent reports of hearing loss and tinnitus symptoms both during and after service, as well as the outstanding post-service employer audiology examinations/records, the Board finds that the Veteran should be afforded a VA audiology examination to determine the nature and etiology of any hearing loss and/or tinnitus disabilities. See McLendon, supra.  In addition, upon remand, the RO should make efforts to obtain the Veteran's current and past employer-conducted audiology examinations.  


Gastrointestinal Disorder, to Include Ulcer.

As noted in the introduction portion of this remand, the Veteran originally filed a claim of entitlement to service connection for an ulcer.  Although not claimed by the Veteran, the Board has expanded his original claim to include all gastrointestinal disorders. See Clemons, supra.  

The Veteran seeks service connection for a gastrointestinal disorder.  In particular, he testified that experienced gastrointestinal problems (e.g., indigestion, vomiting, avoidance of certain foods, etc.), to include treatment for an ulcer, during service and continuously thereafter.  

Service treatment records show treatment and complaints for abdominal pain, vomiting, and diarrhea, with a diagnosis of indigestion in May 1984; abdominal pain and vomiting, with a diagnosis of gastritis in July 1984; and vomiting, abdominal cramps, and left side pain, with a diagnosis of gastritis secondary to ETOH (or, alcohol) in October 1984.  In this regard, the Veteran admitted during his hearing before the undersigned that he had been drinking heavily at times during service.  Although it does not appear that the Veteran was formally diagnosed with an ulcer during service, a provisional diagnosis of "perforated ulcer" was made in October 1984.  A history of alcohol abuse was noted at that time as well.  

Following service, the Veteran testified that he continued to self-medicate his gastrointestinal symptoms with over-the-counter medications, such as Mylanta, etc.  Current VA and private treatment records reflect diagnoses of gastric ulcer (see Piedmont Physicians Treatment Records, September 2011) and GERD (see VA treatment records, 2011-2012).  He has also been diagnosed with and treated for alcohol dependence. See, e.g., VA Mental Health Progress Note, February 2012. 

Here, the Board notes that VA law and regulations generally preclude disability compensation arising from or incidental to alcohol abuse, as this is deemed to constitute willful misconduct on the part of the claimant. See 38 U.S.C.A. § 105; 38 C.F.R. § 3.301(d). See also VAOPGCPREC 7-99. 

As the factual evidence shows in-service treatment for gastrointestinal problems, some of which were deemed secondary to alcohol use, and as the Veteran has reported continued symptoms since service, along with current gastrointestinal disorder and alcohol abuse diagnoses, the Board finds that a remand is necessary to determine whether the current gastrointestinal disabilities are related to service, and if so, whether such disabilities are related to the Veteran's alcohol abuse. See McLendon, supra. 

Residuals of Appendicitis, to Include Scarring

The Veteran contends that service connection is warranted for residuals of appendicitis (or an appendectomy).  

At the outset, the Board notes that the record is unclear as to whether the Veteran actually had his appendix removed in-service (thus resulting in scarring, or similar residuals), or whether he only suffered from an episode of acute appendicitis with a course of antibiotic treatment.  In either case, the claim requires further development. 

In October 2012, the Veteran testified that he had an "acute appendicitis attack" while stationed at Fort Hood, Texas.  He reported that he subsequently underwent "surgery with a scalpel."  He complained of residual scarring and continuous "resonating pain."  He stated that he receives treatment for these symptoms at the Atlanta VAMC.  

Service treatment records reflect the Veteran complained of vomiting and abdominal cramps on October 11, 1984; the diagnostic assessment was gastritis secondary to ETOH.  

The next day, on October 12, 1984, Veteran presented for emergency treatment of severe right lower quadrant pain and vomiting.  The diagnosis provided was acute appendicitis.  The emergency treatment record reflects that the Veteran was subsequently admitted to the hospital. 

A "discharge note" from the Darnall Army Community Hospital reflects that the Veteran was admitted on October 12, 1984, and discharged on October 20, 1984, for acute perforative appendicitis.  There is no indication that the Veteran underwent surgery or removal of his appendix, only that he was prescribed Keflex, an antibiotic.  Again, there is no separation examination of record.  

Post-service treatment records only reference appendicitis; they do not indicate whether the Veteran underwent removal of his appendix, or whether he has any residual disabilities related to appendicitis or to an appendectomy, such as scarring.  

Based on the above facts, as well as the Veteran's competent testimony that he underwent surgery in-service for appendicitis and suffers from current residual pain and scarring in that area, the Board is of the view that the Veteran should be afforded a VA examination to determine the exact nature and extent of any residuals stemming from the in-service appendicitis and/or appendectomy.  In addition, as hospitalization records are often kept separately from other service treatment records, the RO should attempt to obtain records from the Veteran's October 12, 1984, to October 20, 1984, hospitalization for acute appendicitis at the Darnell Army Community Hospital.  

A Left Eye Condition

The Veteran contends that service connection for residuals of an injury to the left eye is warranted.  In particular, he testified that he sustained two separate eye injuries during service which resulted in blurry vision, sharp pains, and headaches.  One injury was described as an eye "concussion," while the other injury was described as "glass tubing" in the eye.  He reported that he was treated for eye problems immediately after separation from service at the Claude Home Clinic in Lorraine, Georgia. See Hearing Transcript, pp. 4-7.  He stated that he receives current VA treatment for glaucoma (allegedly due to blunt trauma) and continuing blurry vision and headaches.  

Service treatment records reflect that the Veteran complained of burry vision, epiphoria, and burning in the eye in February 1984.  He reported that he had glass in his left eye from broken glass which fell into his sink.  Objectively, there was an area of inferior medial conjunctiva consistent with irritation.  The assessment was rule out (r/o) "glass f/b (foreign body) OS."  He was referred to ophthalmology, at which time it was noted that the x-ray was suggestive of a foreign body in the area of orbit.  After a slit lamp evaluation, it was determined that no foreign body existed.  

As the service treatment records clearly show injury to the left eye, and as the Veteran has competently testified that he has current left eye glaucoma, and continues to suffer from blurry vision, headaches, and eye pain, the Board finds that the Veteran should be afforded a VA eye examination to determine the nature and etiology of any residual eye disabilities stemming from the in-service eye injuries. 

In addition, the Veteran submitted a VA Form 21-4142 in July 2009 and reported that he received treatment for a "left eye concussion" at the VA Hospital in Fort Bragg, North Carolina.  It does not appear that the RO has requested these records, and, as such, they should be sought upon remand. 


Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should obtain the names and addresses of all medical care providers (VA and private) who have treated the Veteran for the claimed hearing loss, tinnitus, gastrointestinal, appendicitis, and left eye disorders since discharge from service.  

This should specifically include a request for current and past audiology examinations conducted by the Veteran's employer(s). 

After securing any necessary releases, the AMC/RO should obtain those records not on file.  If, after making reasonable efforts to obtain named records the AMC/RO is unable to secure same, the AMC/RO must notify the Veteran and (a) identify the specific records the AMC/RO is unable to obtain; (b) briefly explain the efforts that the AMC/RO made to obtain those records; (c) describe any further action to be taken by the AMC/RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2. Obtain VA treatment records dated prior to October 2011 and from June 2012. 

3. Arrange for exhaustive development to secure complete hospitalization and/or clinical records of any evaluation or treatment the Veteran received for (i) appendicitis from October 12, 1984, to October 20, 1984, at Darnall Army Community Hospital; (ii) and a "left eye concussion" in 1980 at VA Hospital in Fort Bragg, NC.  If no such records are located, it should be so noted in the claims file, along with a description of the scope of the search.

4. After the above-requested development has been completed, schedule the Veteran for an appropriate VA examination to determine whether service connection for diabetes is warranted, on a direct or secondary basis.  The examiner must review the claims file and must note that review in the report.  The rationale for all opinions, with citation to relevant medical findings or medical authority where appropriate, must be provided.  All necessary tests should be performed and all findings should be reported in detail.

a) The examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes is etiologically related to service.  The examiner must consider any lay statements regarding in-service and post-service symptomatology. Dalton v. Nicholson, 21 Vet. App. 23 (2007).

b) The examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes was caused by a service-connected disability, to specifically include hypertension.

c) The examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes was aggravated (permanently increased in severity beyond the natural progress of the condition) by a service-connected disability, to specifically include hypertension.  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's hypertension prior to aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disability, to include diabetes mellitus. 

5. After the above-requested development has been completed, schedule the Veteran for a VA audiometric examination to ascertain whether he currently suffers from bilateral hearing loss disability, as defined by 38 C.F.R. § 3.385, and the etiology of any bilateral hearing loss and tinnitus.  It is imperative that the claims file be made available to and be reviewed by the examiner. 

a) If the Veteran suffers from bilateral hearing loss as defined by 38 C.F.R. § 3.385, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that bilateral hearing loss had its clinical onset in service or is otherwise related to the Veteran's period of service, to include in-service noise exposure, ear infections, and/or otitis externa. 

The examiner must identify the type of hearing loss diagnosed and indicate whether it is the kind of hearing loss that is caused by exposure to loud noises, part of the aging process, illness or infection, or some other cause. 

b) If the Veteran suffers from tinnitus, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that tinnitus had its clinical onset in service or is otherwise related to the Veteran's period of service, to include in-service noise exposure, ear infections, and/or otitis externa. 

c) All opinions and conclusions expressed must be supported by a complete rationale in a report.  However, if the requested opinion(s) cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

In addressing the above, the examiner must specifically address the in-service findings of left ear hearing loss, ear pain, ear infections, and otitis externa, as well as the Veteran's lay statements regarding in-service and post-service symptomatology. Dalton, supra. 

6. After the above-requested development has been completed, schedule the Veteran for an appropriate VA examination to determine nature and etiology of any gastrointestinal disorders, to specifically include gastritis and gastric ulcer. 

a) The examiner should identify all current gastrointestinal disorders. 

b) The examiner should then provide an opinion as to whether it is at least as likely as not that any diagnosed gastrointestinal disorder(s), to include gastritis and gastric ulcers, had its clinical onset in service or is otherwise related to the Veteran's period of service.

c) The examiner should also provide an opinion as to whether it is at least as likely as not that any such gastrointestinal disorders arise from or are incidental to the Veteran's alcohol abuse. 

In expressing any opinion, the examiner is asked to reconcile the various in-service findings of gastritis, gastritis secondary to ETOH, indigestion, current diagnoses of GERD, gastric ulcers, and alcohol dependence, as well as the Veteran's lay statement regarding continuity of gastrointestinal symptoms since service. 

All opinions and conclusions expressed must be supported by a complete rationale in a report.  However, if the requested opinion(s) cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

7. After the above-requested development has been completed, schedule the Veteran for an appropriate VA examination to the nature and etiology of the Veteran's claimed appendicitis and/or appendectomy residuals.  

a) The examiner should confirm whether the Veteran has undergone surgical removal of his appendix, to include the approximate date of removal.  If, on the other hand, it appears that the Veteran did not undergo surgical removal of the appendix, the examiner should confirm that the Veteran's acute appendicitis was treated with a course of antibiotics and discuss the likelihood of recurrence, if any. 

b) The examiner should identify all current residuals or manifestations of acute perforated appendicitis and/or an appendectomy, to include any surgical scar(s), and should opine as to whether any such residuals/manifestations are at least as likely as not caused or aggravated by the Veteran's military service.  

All service treatment records and hospitalization records and evidence referring to pertinent symptoms, and the Veteran's overall medical history, should be expressly discussed in connection with the medical opinion. Additionally, the Veteran's own reported recollections regarding pertinent in-service events concerning such disability should be specifically discussed as appropriate.

8. The examiner is asked to identify all current residuals or manifestations of a left eye injury (to include glass in the eye and/or an eye "concussion") currently experienced by the Veteran, to include glaucoma, headaches, blurry vision, and eye pain. 

Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed eye disorder(s), the examiner is asked to opine whether it is at least as likely as not that residuals of a left eye disorder, to include glaucoma, if diagnosed, are related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that he injured his left eye on several occasions during active service, and that the service treatment records confirm at least one injury to the left eye involving glass. See STRs, February 1984. 

9. In the interest of avoiding future remand, the RO/AMC should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports.

10. Thereafter, and after completing any additional necessary development, the RO/AMC should review the claims file and determine whether the benefit sought on appeal can be granted.  The RO/AMC should then furnish the Veteran and his representative an appropriate supplemental statement of the case addressing the issue (including with consideration of the evidence added to the claims file subsequent to the August 2011 supplemental statement of the case).  After he is afforded an opportunity to respond, the case should be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


